Citation Nr: 1139094	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-29 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed renal cell carcinoma, to include as due to herbicide exposure.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.  The Veteran died in May 2010.

This matter initially came the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO.  The Veteran perfected an appeal to the issue.

In November 2010, the Board dismissed the Veteran's appeal due to his death during the pendency of the appeal.  The Board's dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant, pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008). See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).  

The appellant, as the surviving spouse of the Veteran, moved for substitution to complete the processing of the deceased Veteran's claim.  The motion was received at the RO in November 2010, within one year following the date of the Veteran's death.  In a January 2011 rating decision issued the same month, the RO granted the appellant's motion.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of renal cell carcinoma in service or for many years thereafter.  

2.  The Veteran's renal cell carcinoma is not shown to have been due to an event or incident of his period of active service or otherwise to have been related to an identified risk factor linking its clinical onset to service.  

3.  The competent evidence does serve to establish that the Veteran's presumed herbicide exposure while serving in the Republic of Vietnam at least as likely as not caused or was a risk factor linked to the development of his fatal renal cell carcinoma.  


CONCLUSION OF LAW

The Veteran's disability manifested by renal cell carcinoma was not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein; nor is it due to his presumed exposure to Agent Orange due to his service in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a letter dated in March 2008, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and how a disability rating and an effective date is established consistent with the holdings in Pelegrini and Dingess.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided herein on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private and VA medical opinion, and statements from the Veteran, representative, and appellant.  

The Board concludes that the Veteran, and the appellant by substitution, has been accorded ample opportunity to present evidence and argument in support of the matter on appeal and the claim will be adjudicated based on the information of record.


II.  Service Connection for Renal Cell Carcinoma

The appellant contends that the Veteran's metastatic renal cell carcinoma was caused by his exposure to herbicides in connection with his service in the Republic of Vietnam.  

The Veteran is shown to have served in the Republic of Vietnam from April 1969 to November 1970.  Thus, he is presumed to have been exposed to herbicide agents in service.  See 38 U.S.C.A. § 1116(f).
      
Service connection will be granted if it is shown that a Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as tumors, malignant, or of the brain or spinal cord or peripheral nerves, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  3 8 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116(B)(2)(f); see also Notice, 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (Jun. 12, 2007).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 

Preliminarily, the Board observes that the appellant has argued that service connection should be granted for his claimed renal cell carcinoma on the basis of exposure to Agent Orange in service.  

As will be described, however, the Veteran has not been diagnosed with any of the disabilities included on the list of herbicide-related disorders from 38 C.F.R. § 3.309(e) within the prescribed presumptive periods.  Accordingly, this claim will be considered on a direct service connection basis only.  See Combee v. Brown, 34 F.3d at 1042.  

After a careful review of the record, including the medical evidence and statements made by the Veteran (and his representative at that time) and the appellant, the Board finds that claim of service connection for renal cell carcinoma, to include as due to exposure to herbicides must be denied.

The evidence shows that, in November 2007, stage IV renal cell carcinoma was detected.  It was determined that the disease was beyond cure and could be palliated.  The Veteran underwent a right radical nephrectomy.  A PET scan in December 2007 revealed that the renal cell carcinoma had metastasized to the Veteran's chest.  The Veteran underwent chemotherapy and radiation therapy.  On May 25, 2010, the Veteran died.  The immediate cause of death was respiratory failure due to a hemorrhagic cerebral vascular accident due to renal cell carcinoma.  

The Agent Orange Act of 1991 (in part) directed the Secretary of VA to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.

The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116 (b) and (c).

As a result of this ongoing research, certain diseases have been found to be associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service.  38 C.F.R. §§ 3.307(a), 3.309(e).

It is important to note that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by NAS.  NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232- 59,243 (Nov. 2, 1999).  

However, as renal cell carcinoma is not one of the listed presumptive diseases associated with exposure to certain herbicide agents pursuant to 38 C.F.R. § 3.309(e), a positive association with exposure to herbicides is not established in this case.   

There is medical evidence that tends to relate the Veteran's renal cell carcinoma to his herbicide exposure in service.  Significantly, the appellant has not submitted, or referenced, any competent medical evidence which refutes the Secretary's findings of no causal connection or serves to present an independent basis for finding that the Veteran's renal cell carcinoma was at least as likely as not caused by the presumed Agent Orange exposure based on his service in the Republic of Vietnam.  

In a November 2008 statement, Dr. C.B. stated that she was the Veteran's primary physician and was familiar with his history and background.  Dr. C.B. opined that it was as likely as not that the Veteran's Agent Orange exposure in Vietnam "might have contributed" to his malignancy.  
      
In a June 2008 statement, Dr. J.I., an oncologist, stated that the etiology of renal carcinoma had not been well characterized as directly related to Agent Orange.  Dr. J.I. indicated that, because of the limited studies, it could not be ruled out as a carcinogen-inducing malignancy.  

Dr. J.I. noted that he was aware that Agent Orange was a potent carcinogen that could cause different kinds of malignancy and added that, since the Veteran was exposed to Agent Orange during service in Vietnam, he considered the "Agent Orange as one of the environmental factors to trigger the malignancy."  
      
In a February 2008 statement, Dr. I.J., an urologist, indicated that Agent Orange was as likely as not a "contributing factor" for the Veteran's development of renal cell carcinoma.  
      
However, in April 2011, the Board requested that a VHA oncologist review the claims file and opine as to the likely etiology of the claimed renal cell carcinoma.

The reviewing VHA medical specialist stated that the risk factors for kidney cancer included those of advancing age (especially in men), smoking, obesity, chronic exposure to analgesics, hypertension, and occupational exposure to asbestos and industrial solvents.  (See June 2011 letter).

The reviewing medical specialist observed that the Veteran had a history of smoking and that, in epidemiological studies of former smokers and kidney cancers, the risk of renal cancer decreased from the time of smoking cessation, but never approached the level of non-smokers.

Further, the reviewing medical specialist stated that there was no known or proven association between renal cancer and Agent Orange.  Even though Agent Orange had been known to be a carcinogen, there was no clear and unequivocal association.  

The VHA reviewing medical specialist added that there was no identified single cause that could have induced the cancer.  He stated that the Veteran had several risk factors, including a history of smoking, hypertension and obesity that might have contributed to the development of renal cancer.

The reviewing medical specialist mentioned that the cancer could arise in patients without any risk factors, as well, and that the understanding of pathogenesis of cancer was elusive despite significant strides in medical knowledge and advances in research.  

The VHA oncologist concluded that, based on the science, data and evidence that the Veteran's unfortunate diagnosis of renal cancer was not due to a direct causation of exposure to Agent Orange.  

The Board finds the statements of Dr. C.B., the primary care physician; Dr. J.I, an oncologist; and Dr. I. J, a urologist, are of limited probative value when compared to the June 2011 VHA oncology specialist's opinion.  

The statements of Drs. C.B., J.I., and I.J. used the terminology of "may" or "could not be ruled out."  Such a conditional relationship, in this case, denoted by the use of these words is simply too speculative to support a grant of service connection, particularly given that a positive association has not established by designated research provided for VA.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.)  See also Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); and Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  

Further, Drs. C.B. and I.J. did not provide a rationale for their opinions, nor is either identified as experts in the field of oncology.  Although Dr. J.I. is an oncologist, he too did not provide a rationale for his conclusions.

On the other hand, the June 2011 VHA reviewing oncologist provided a definitive opinion based on a review the claims file, a discussion of the Veteran's clinical history and risk factors, and a review of the relevant medical literature.  He is also a cancer specialist.  

To the extent that the reviewing VHA oncologist identified specific risk factors linked to the development of renal cell carcinoma, the opinion serves to clearly discount the evidentiary worth of the other medical statements generally describing herbicide exposure as a contributory factor in the development of the Veteran's renal cell carcinoma or as a known carcinogen that could not be ruled out as a potential cause due to limited scientific research.  

In addition to the medical evidence, the Board has considered the statements and assertions of the Veteran (his representative) and the appellant.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Moreover, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

In this case, the Board is not questioning that the Veteran had fatigue, nausea or pain; what is in question is whether the Veteran had a malignancy that at least as likely as not was caused by his exposure to herbicides during service.  

This is a matter that is not capable of lay substantiation but instead requires the type of medical training, credentials, and/or expertise that the Veteran, the appellant and their representative have not been shown to possess.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

While the Board does not question the credibility of the appellant's assertions in this case, she simply is not shown to be competent to assert that the Veteran had a malignancy that at least as likely as not was related to his presumed herbicide exposure or another event of his service.  Accordingly, the lay evidence to this extent has little or no probative value in this matter.  

Finally, the Veteran was not diagnosed with renal cell carcinoma until November 2007, more than 36 years after his discharge from active service in November 1970.  This extended period without medical complaint since military service also must be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

After carefully reviewing the entire, the opinion of the VHA specialist when considered  in connection with the findings of the Secretary based on mandated studies by the National Academy of Sciences constitutes a preponderance of the evidence that weighs against the Veteran's claim.  

Accordingly, on this record, the claim of service connection for renal cell carcinoma, to include as due to herbicide exposure in the Republic of Vietnam must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for renal cell carcinoma is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


